Citation Nr: 1308226	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the right foot, claimed as a right foot injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain.  

3.  Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Regional Office (RO) in Phoenix, Arizona.   

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issue of entitlement to service connection for a right knee disorder was raised by the Veteran in May 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

With regard to the lumbosacral strain increased rating claim and hypertension increased rating claim, the Board is assuming jurisdiction of these issues and remanding them pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC). VA will inform the Veteran if further action is required.


FINDING OF FACT

The Veteran suffers from plantar fasciitis of the right foot that is credibly linked to service.  

CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess, 19 Vet. App. 473.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service VA treatment records. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned in March 2012.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims (The Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and solicited information regarding the Veteran's current symptoms.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board may proceed to adjudicate the claims based on the current record.

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from right foot plantar fasciitis, which he avers began during service.  Service treatment records (STRs) indicate that the Veteran had a diagnosis of moderate pes planus when examined for purposes of his enlistment in 1998, and other STRs show he broke his toe in October 2002.  STRs do not show any plantar fasciitis diagnoses, but there is no report of any service separation examination.  When examined for VA purposes in connection with this claim in February 2010, the Veteran was diagnosed to have right foot plantar fasciitis.    

During his hearing under oath, the Veteran credibly related the onset of his foot discomfort during service, and the ongoing problems he has had with it since that time up to when he obtained the plantar fasciitis diagnosis.  Although the VA 2010 examiner expressed the view that he did not consider the Veteran to have sustained a "chronic injury" to the right foot in service, he did not address a spontaneous occurrence of disability in service.  For his part, the Veteran submitted a statement from a private podiatrist dated in June 2010, who thought it likely the Veteran acquired right plantar fasciitis in service, as a result of the running he was required to perform.   

To grant the benefit sought, the evidence need only to be in equipoise.  Here, while the STR's do not document the presence of plantar fasciitis, and a VA examiner did not find evidence of a chronic injury in service, this is balanced by the Veteran's credible testimony, an absence of a service separation examination, and a favorable opinion from a private podiatrist.  Resolving reasonable doubt in the Veteran's favor, a basis upon which to grant service connection for right foot plantar fasciitis has been presented.  


ORDER

Service connection for plantar fasciitis of the right foot, claimed as a right foot injury is granted.  


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent lumbosacral strain and an initial compensable disability rating for hypertension.  An April 2010 rating decision granted service connection for lumbosacral strain and assigned a 10 percent rating and granted service connection for hypertension and assigned a noncompensable disability rating.  The Veteran filed a notice of disagreement in May 2010 as to those disability ratings.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999), see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Since the Veteran has filed a timely notice of disagreement with the disability ratings assigned in the April 2010 rating decision, a statement of the case must be issued.  38 CFR § 19.29 (2012).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the claims of entitlement to an initial disability rating in excess of 10 for lumbosacral strain and entitlement to an initial compensable disability rating for hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


